Citation Nr: 1411652	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee (right knee disability).

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee (left knee disability).

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine with facet arthropathy and spinal stenosis suspected (back disability).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.  Jurisdiction was subsequently transferred to the RO located in Waco, Texas.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

In November 2011, the Board remanded these matters for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The issue of entitlement to special monthly pension based on the need for regular aid and attendance has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Form 21-527, October 2006.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A.  Knee Ratings

The Veteran's right knee disability is currently assigned 10 percent disability rating under Diagnostic Code 5260, effective May 11, 1995.  See 38 C.F.R. § 4.71a (2013).  His left knee disability is currently assigned a 10 percent disability rating under Diagnostic Code 5099-5014, effective May 11, 1995.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks higher ratings.  He has also asserted entitlement to separate ratings for instability.  See Statement, October 2007.

In November 2011, the Board remanded the Veteran's claims so that he could be provided with a new VA examination.  Subsequently, the Veteran was afforded a VA examination in January 2012.  The examiner noted in the VA examination report, however, that a left knee series had been ordered and that an addendum would follow.  In September 2012, the RO/AMC issued a Supplemental Statement of the Case (SSOC).  The September 2012 SSOC, however, did not list in evidence the Veteran's recent VA treatment records dated from January 2012 to June 2012, or a January 2012 addendum to the VA examiner's report, that were associated with the Veteran's electronic (Virtual VA) claims file.  These recent VA treatment records reflect treatment for the Veteran's knee disabilities.  An April 2012 record in particular reflects that the Veteran reported that his knee pain had increased and that he was unable to bend or squat.  The January 2012 addendum to the VA examiner's report reflects that the left knee series had been reviewed and the examiner's opinion was unchanged.

Because the April 2012 VA treatment record indicates that the Veteran's knee disabilities may have worsened since the last VA examination, the Board finds that a remand for a new VA examination is required to address the current severity of the Veteran's knee disabilities and his current level of occupational impairment resulting therefrom.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board adds that prior to readjudication of the Veteran's claims, the Veteran's records in the electronic claims file (Virtual VA) should be reviewed.

B.  Back Rating

The Veteran's back disability is currently assigned a 20 percent disability rating under Diagnostic Code 5243, effective September 22, 2004.  See 38 C.F.R. § 4.71a (2013).  The Veteran seeks a higher rating.

In November 2011, the Board remanded the Veteran's claim so that he could be provided with a new VA examination.  Pursuant to the Board's remand directive, the Veteran was afforded a new examination in January 2012.  The January 2012 VA examination report reflects that radiculopathy was noted, but that the examiner noted that there were no other neurologic abnormalities associated with the Veteran's back disability, such as bladder problems.  As noted above, the Veteran's VA treatment records dated from January 2012 to June 2012 were recently associated with the claims file (and not listed in evidence in the September 2012 SSOC).  A March 2012 record in particular reflects that the Veteran reported experiencing urinary frequency.  Based thereon, the Board finds that another remand is necessary to provide the Veteran with a new VA examination to address the current severity of his back disability, including any associated neurologic abnormalities such as bladder problems.

C.  TDIU

On an October 2006 Form 21-527 relating to a claim for special monthly pension based on the need for regular aid and attendance, the Veteran indicated that his back and right knee ("leg") disabilities prevent him from working.  

A request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Because the issues on appeal include claims for increased ratings for the Veteran's back and right knee disabilities, and because the Veteran has asserted that he is unable to work as a result of those disabilities, the Board finds that a TDIU claim has been reasonably raised by the record and is part and parcel to the adjudication of the rating claims herein. 

As the issue of entitlement to TDIU is intertwined with the issues of higher ratings for the Veteran's back and knee disabilities that are being remanded herein for further development, the Board defers decision on the issue of TDIU at this time.  Nevertheless, the Board finds that issuance of a VCAA-compliant notice explaining to the Veteran how to substantiate a claim for TDIU is required.

Accordingly, the case is REMANDED for the following action:

1.  Send a new notice to the Veteran compliant with the Veterans Claims Assistance Act of 2000 (VCAA) notifying him of how to substantiate a claim of entitlement to a TDIU.

2.  Obtain and associate with the claims file, paper or electronic, all of the Veteran's VA treatment records dated from June 2012 to present.

3.  After all of the above development has been completed, schedule the Veteran for a new VA examination to assess the current severity of his service-connected right knee, left knee, and back disabilities.  The claims folder (including Virtual VA) must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All testing deemed necessary must be conducted and the results reported in detail.  This should include range of motion testing; commentary as to ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups; and (for the spine) a discussion of any doctor-prescribed bed rest (incapacitating episodes).

With regard to the Veteran's back disability, please ask the examiner to address any neurologic abnormalities associated with the Veteran's back disability, including any radiculopathy and bladder problems.  Also, if the Veteran is not found to have any bladder problems associated with his back disability, please ask the examiner to address the Veteran's reported urinary frequency in the March 2012 VA treatment record.

All opinions must be supported by a rationale in a typewritten report.

4.  Then, readjudicate the Veteran's claims for increased ratings and adjudicate the TDIU claim.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), including the TDIU claim (if denied).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

